DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a compressed air source” in lines 16-17. Claim 1 recites “an air compressor” in line 33. It is unclear whether the “air compressor” in line 33 is the same as or different from “a compressed air source” previously recited in lines 16-17. For examination purposes, “a compressed air source” in lines 16-17 is interpreted to be a different feature than the “air compressor” in line 33.
Claim 11, line 2, recites the limitation “a toilet lid and a toilet seat”. It is unclear whether this toilet lid and toilet seat is the same as or different from that previously recited in claim 1, line 31. For examination purposes, “a toilet lid and a toilet seat” is interpreted to recite the toilet lid and toilet seat from claim 1.
Claim 13 recites “a compressed air source” in lines 22-23. Claim 13 recites “an air compressor” in line 37. It is unclear whether the “air compressor” in line 37 is the same as or different from “a compressed air source” previously recited in lines 22-23. For examination purposes, “a compressed air source” in lines 22-23 is interpreted to be a different feature than the “air compressor” in line 37.
Claim 19 recites “a compressed air source” in lines 25-26. Claim 19 recites “an air compressor” in line 40. It is unclear whether the “air compressor” in line 40 is the same as or different from “a compressed air source” previously recited in lines 25-26. For examination purposes, “a compressed air source” in lines 25-26 is interpreted to be a different feature than the “air compressor” in line 40.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-2, 4-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602) in view of Darnell (US 9499966), Morgan (US 4376313), Park (US 11162252), and Yamasaki (US 20060096017).
Regarding claim 1, Kubit discloses a water efficient toilet system, comprising: 
a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a second toilet basin (8) and a toilet rim (rim of B), wherein: 
the divider separates the first toilet basin from the second toilet basin (the divider separates 7 from 8), 
the first toilet basin comprises a first drain conduit opening (9) and the second toilet basin comprises a second drain conduit opening (13), 
the first toilet basin is dimensionally larger than the second toilet basin (7 is larger than 8) and the first drain conduit opening is dimensionally larger than the second drain conduit opening (9 is larger than 13), 
the first toilet basin comprises a first set of fluid-flow apertures (1a) and the second toilet basin comprises a second set of fluid- flow apertures (29a), 
wherein the toilet rim comprises a fluid-flow conduit (2) disposed interior to and unitary with a body (body of the rim of B) of the toilet rim,
a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit (12 is coupled to 14-15) and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27).
	However, Kubit does not disclose a third set of fluid-flow apertures disposed as claimed.
Darnell discloses an internally vented toilet including a fluid-flow conduit (111) disposed interior to and unitary with a body of the toilet rim (103), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (105) disposed within an interior surface (interior surface of 103) of the toilet rim, the third set of fluid-flow apertures are fluidically coupled to a compressed air source (413, col. 3, ll. 15-17), the third set of fluid-flow apertures are disposed along a sidewall (sidewall of 103 where 105 is disposed) of the body of the toilet rim, and the first and second set of fluid-flow apertures (sets of 107) are disposed underneath the sidewall below the third set of fluid-flow apertures (107 is disposed below the sidewall where 105 is disposed).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught by Darnell, in order to address the upset conditions of condensate buildup or of toilet overflow and to permit maintenance back flushing if any clogging were to occur (col. 3, ll. 46-56). In doing so, the combination meets the limitation of a third set of fluid-flow apertures as claimed.
However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose a toilet lid and toilet seat as claimed.
Park discloses a toilet bowl including a toilet lid (150) and a toilet seat (130) that together form a fluid-tight seal (via 154) with the toilet rim (112) and the toilet basin (104, col. 5, ll. 15-25).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a toilet lid and a toilet seat as claimed, as taught by Park, in order to allow the user to use the toilet bowl by sitting on the toilet seat (col. 1, ll. 32-39) and to seal the water storage space (col. 5, ll. 15-25). In doing so, the combination meets the limitation of a fluid-tight seal with the toilet rim and the first and second toilet basins as claimed.
However, Kubit does not disclose an air compressor and an electronic controller as claimed.
Yamasaki discloses a flush toilet unit including an air compressor (¶ 0338) and an electronic controller (¶ 0205), wherein the electronic controller communicates with the flushing mechanism and the air compressor upon a user actuating the flushing mechanism (¶ 0341).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to quickly feed water to the bowl (¶ 0341).
Regarding claim 2, the combination above and specifically Kubit further discloses wherein the third set of fluid-flow apertures are dimensionally larger than the first set of fluid-flow apertures and the second set of fluid-flow apertures (as modified by Darnell above, 105 is dimensionally larger than 107).
Regarding claim 4, the combination above, and specifically Kubit further discloses wherein the first set of fluid-flow apertures are physically separated from the second set of fluid-flow apertures by the divider (the divider which separates 7 and 8 physically separates 1a from 29a).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Kubit does not specifically disclose wherein the first toilet basin comprises a width dimension between 1 and 1.5 times a width dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the width dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the width dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 7, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Kubit does not specifically disclose wherein length and width dimensions of the first set of fluid-flow apertures and the second set of fluid-flow apertures are between 2 and 6 centimeters as claimed.
Kubit further discloses the second basin is uses a smaller amount of water than the first basin (col. 1, ll. 23-27). 
Therefore, the dimensions of the first and second fluid-flow apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apertures such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide dimensions of the first and second fluid-flow apertures as claimed. See MPEP § 2144.05.
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Darnell does not specifically disclose wherein length and width dimensions of the third set of fluid-flow apertures are between 1.5 and 5 centimeters as claimed.
Darnell further discloses the size and number of the vent exhaust orifices may vary depending on the suction pressure capability of the vent exhaust fan and desired vent exhaust flow rate (col. 8, ll. 41-46).
Therefore, the dimensions of the third set of fluid-apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing third set of fluid-apertures to reach the desired exhaust flow rate (col. 8, ll. 41-46).
Therefore, since the general conditions of the claim were disclosed in the prior art by Darnell, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the dimensions of the third set of fluid-apertures as claimed. See MPEP § 2144.05.
Regarding claim 12, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Kubit does not disclose the flush mechanism is actuated as claimed.
Yamasaki discloses a flush toilet wherein the flushing mechanism is actuated via one or more of voice activation, motion activation, touch activation, (proximity activation ¶ 0145, 0160) or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include actuating the flushing mechanism as claimed, as taught by Yamasaki, in order to automatically perform various functions via detection of the proximity of a user (¶ 0145).
Regarding claim 13, Kubit discloses a water efficient toilet system, comprising: 
a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a second toilet basin (8) and a toilet rim (rim of B), 
the divider separates the first toilet basin from the second toilet basin (the divider separates 7 from 8), 
the first toilet basin comprises a first drain conduit opening (9) and the second toilet basin comprises a second drain conduit opening (13), 
the first toilet basin is dimensionally larger than the second toilet basin (7 is larger than 8) and the first drain conduit opening is dimensionally larger than the second drain conduit opening (9 is larger than 13), 
the first toilet basin comprises a first set of fluid-flow apertures (1a) and the second toilet basin comprises a second set of fluid-flow apertures (29a), 
the first set of fluid-flow apertures are physically separated from the second set of fluid-flow apertures by the divider (the divider which separates 7 and 8 physically separates 1a from 29a), 
wherein the toilet rim comprises a fluid-flow conduit (2) disposed interior to and unitary with a body (body of the rim of B) of the toilet rim, 
a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27).
However, Kubit does not disclose a toilet lid and toilet seat as claimed.
Park discloses a toilet bowl including a toilet lid (150) and a toilet seat (130) that together form a fluid-tight seal (via 154) with the toilet rim (112) and the toilet basin (104, col. 5, ll. 15-25).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a toilet lid and a toilet seat as claimed, as taught by Park, in order to allow the user to use the toilet bowl by sitting on the toilet seat (col. 1, ll. 32-39) and to seal the water storage space (col. 5, ll. 15-25). In doing so, the combination meets the limitation of a fluid-tight seal with the toilet rim and the first and second toilet basins as claimed.
However, Kubit does not disclose a third set of fluid-flow apertures disposed as claimed.
Darnell discloses an internally vented toilet including a fluid-flow conduit (111) disposed interior to and unitary with a body of the toilet rim (103), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (105) disposed within an interior surface (interior surface of 103) of the toilet rim, the third set of fluid-flow apertures are fluidically coupled to a compressed air source (413, col. 3, ll. 15-17), the third set of fluid-flow apertures are disposed along a sidewall (sidewall of 103 where 105 is disposed) of the body of the toilet rim, and the first and second set of fluid-flow apertures (sets of 107) are disposed underneath the sidewall below the third set of fluid-flow apertures (107 is disposed below the sidewall where 105 is disposed).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught by Darnell, in order to address the upset conditions of condensate buildup or of toilet overflow and to permit maintenance back flushing if any clogging were to occur (col. 3, ll. 46-56). In doing so, the combination meets the limitation of a third set of fluid-flow apertures as claimed.
	However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose an air compressor and an electronic controller as claimed.
Yamasaki discloses a flush toilet unit including an air compressor (¶ 0338) and an electronic controller (¶ 0205), wherein the electronic controller communicates with the flushing mechanism and the air compressor upon a user actuating the flushing mechanism (¶ 0341).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to quickly feed water to the bowl (¶ 0341).
Regarding claim 14, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 15, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Kubit does not specifically disclose wherein the first toilet basin comprises a width dimension between 1 and 1.5 times a width dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the width dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the width dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
Regarding claim 16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Kubit does not specifically disclose wherein length and width dimensions of the first set of fluid-flow apertures and the second set of fluid-flow apertures are between 2 and 6 centimeters as claimed.
Kubit further discloses the second basin is uses a smaller amount of water than the first basin (col. 1, ll. 23-27). 
Therefore, the dimensions of the first and second fluid-flow apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing the apertures such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide dimensions of the first and second fluid-flow apertures as claimed. See MPEP § 2144.05.
Regarding claim 17, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 13.
Darnell does not specifically disclose wherein length and width dimensions of the third set of fluid-flow apertures are between 1.5 and 5 centimeters as claimed.
Darnell further discloses the size and number of the vent exhaust orifices may vary depending on the suction pressure capability of the vent exhaust fan and desired vent exhaust flow rate (col. 8, ll. 41-46).
Therefore, the dimensions of the third set of fluid-apertures are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing third set of fluid-apertures to reach the desired exhaust flow rate (col. 8, ll. 41-46).
Therefore, since the general conditions of the claim were disclosed in the prior art by Darnell, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the dimensions of the third set of fluid-apertures as claimed. See MPEP § 2144.05.
As best understood, claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602) in view of Darnell (US 9499966), Morgan (US 4376313), Park (US 11162252), and Yamasaki (US 20060096017) as applied to claims 1 and 13 above, and further in view of Haghdoost (US 20170190139). 
Regarding claims 9 and 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 13.
However, Kubit does not disclose a coating as claimed.
Haghdoost discloses coatings for use in flush toilet (¶ 0083) which comprise a coating of VSi Parylene (¶ 0006), a coating of a chemical vapor deposited poly(p-xylylene) polymer or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a coating as claimed, as taught by Haghdoost, in order to provide hydrophobicity (¶ 0003). In doing so, the combination meets the limitation of wherein the first and second toilet basin comprise a coating as claimed.
As best understood, claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 3336602) in view of Darnell (US 9499966), Morgan (US 4376313), Park (US 11162252), and Yamasaki (US 20060096017) as applied to claim 1 above, and further in view of Whiting (US 20050028254).
Regarding claims 10-11, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Kubit does not disclose an ozone generator as claimed.
Whiting discloses a flush toilet unit wherein the toilet storage tank comprises an ozone generator (¶ 0035) that communicates with the electronic controller upon the user actuating the flushing mechanism (¶ 0035); 
wherein the electronic controller communicates with a toilet lid (¶ 0029) and a toilet seat (32) and activates or deactivates the ozone generator based upon the communication with the toilet lid and the toilet seat (¶ 0030).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an ozone generator as claimed, as taught by Whiting, in order to sanitize and deodorize (¶ 0009-0010).
As best understood, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 336602) in view of Darnell (US 9499966), Morgan (US 4376313), Park (US 11162252), Yamasaki (US 20060096017), and Haghdoost (US 20170190139).
Regarding claim 19, Kubit discloses a water efficient toilet system, comprising: 
a toilet basin (B) comprising a divider (divider separating 7 and 8), a first toilet basin (7), a second toilet basin (8) and a toilet rim (rim of B), 
the divider separates the first toilet basin from the second toilet basin (the divider separates 7 from 8), 
the first toilet basin comprises a first drain conduit opening (9) and the second toilet basin comprises a second drain conduit opening (13), 
the first drain conduit opening is dimensionally larger than the second drain conduit opening (9 is larger than 13), 
the first toilet basin comprises a first set of fluid-flow apertures (1a) and the second toilet basin comprises a second set of fluid-flow apertures (29a), 
the first set of fluid-flow apertures are physically separated from the second set of fluid-flow apertures by the divider (the divider which separates 7 and 8 physically separates 1a from 29a), 
wherein the toilet rim comprises a fluid-flow conduit (2) disposed interior to and unitary with a body (body of the rim of B) of the toilet rim, 
a toilet underbody (underbody of B) comprising a front toilet underbody (front underbody of B) and a rear toilet underbody (rear underbody of B), wherein the front toilet underbody comprises a front drain conduit (14-15) disposed interior to the exterior body surface (exterior body surface of B), wherein the rear toilet underbody comprises a rear drain conduit (10) and a common drain terminal (12), wherein the front drain conduit is coupled to the second drain conduit opening (13 is coupled to 14-15) and the rear drain conduit is coupled to the first drain conduit opening (9 is coupled to 10), and wherein the front drain conduit comprises a p-trap (14) disposed adjacent the common drain terminal (14 is adjacent to 12) that is coupled to both the front drain conduit (12 is coupled to 14-15) and the rear drain conduit (12 is coupled to 10); and 
a toilet storage tank (A) comprising a flushing mechanism (5-6, 17-22, 24-27).
Kubit does not specifically disclose wherein the first toilet basin comprises a length dimension between 1.25 and 2.5 times a length dimension of the second toilet basin as claimed.
Kubit further discloses the second basin is somewhat smaller than the first basin (col. 2, ll. 29-32). 
Therefore, the length dimensions of the first and second toilet basins are recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sizing first and second toilet basins such that the second basin uses a much smaller quantity of water in the instances where the toilet has been used for urination only (col. 1, ll. 23-27).
Therefore, since the general conditions of the claim were disclosed in the prior art by Kubit, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art to provide the length dimensions of the first and second toilet basins as claimed. See MPEP § 2144.05.
However, Kubit does not disclose a coating as claimed.
Haghdoost discloses coatings for use in flush toilet (¶ 0083) which comprise a coating of VSi Parylene (¶ 0006), a coating of a chemical vapor deposited poly(p-xylylene) polymer or any combination thereof.
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a coating as claimed, as taught by Haghdoost, in order to provide hydrophobicity (¶ 0003). In doing so, the combination meets the limitation of wherein the first and second toilet basin comprise a coating as claimed.
However, Kubit does not disclose a toilet lid and toilet seat as claimed.
Park discloses a toilet bowl including a toilet lid (150) and a toilet seat (130) that together form a fluid-tight seal (via 154) with the toilet rim (112) and the toilet basin (104, col. 5, ll. 15-25).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a toilet lid and a toilet seat as claimed, as taught by Park, in order to allow the user to use the toilet bowl by sitting on the toilet seat (col. 1, ll. 32-39) and to seal the water storage space (col. 5, ll. 15-25). In doing so, the combination meets the limitation of a fluid-tight seal with the toilet rim and the first and second toilet basins as claimed.
However, Kubit does not disclose a third set of fluid-flow apertures disposed as claimed.
Darnell discloses an internally vented toilet including a fluid-flow conduit (111) disposed interior to and unitary with a body of the toilet rim (103), and wherein the fluid-flow conduit is fluidically coupled to a third set of fluid-flow apertures (105) disposed within an interior surface (interior surface of 103) of the toilet rim, the third set of fluid-flow apertures are fluidically coupled to a compressed air source (413, col. 3, ll. 15-17), the third set of fluid-flow apertures are disposed along a sidewall (sidewall of 103 where 105 is disposed) of the body of the toilet rim, and the first and second set of fluid-flow apertures (sets of 107) are disposed underneath the sidewall below the third set of fluid-flow apertures (107 is disposed below the sidewall where 105 is disposed).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a set of fluid-flow apertures disposed as claimed, as taught by Darnell, in order to address the upset conditions of condensate buildup or of toilet overflow and to permit maintenance back flushing if any clogging were to occur (col. 3, ll. 46-56). In doing so, the combination meets the limitation of a third set of fluid-flow apertures as claimed.
	However, Kubit does not disclose a removable panel as claimed.
Morgan discloses an access port for a commode wherein the front toilet underbody comprises a removable panel (10, 22) disposed into an exterior body surface (surface of 12) of the front toilet underbody (col. 2, ll. 31-33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include a removable panel as claimed, as taught by Morgan, in order to provide a quick, easy, inexpensive means of gaining access to the point of the problem so that the obstruction can be removed (col. 1, ll. 34-45).
However, Kubit does not disclose an air compressor and an electronic controller as claimed.
Yamasaki discloses a flush toilet unit including an air compressor (¶ 0338) and an electronic controller (¶ 0205), wherein the electronic controller communicates with the flushing mechanism and the air compressor upon a user actuating the flushing mechanism (¶ 0341).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an air compressor and an electronic controller as claimed, as taught by Yamasaki, in order to quickly feed water to the bowl (¶ 0341).
As best understood, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kubit (US 336602) in view of Darnell (US 9499966), Morgan (US 4376313), Park (US 11162252), Yamasaki (US 20060096017), and Haghdoost (US 20170190139) as applied to claim 19 above, and further in view of Whiting (US 20050028254).
Regarding claim 20, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 19.
However, Kubit does not disclose an ozone generator as claimed.
Whiting discloses a flush toilet unit wherein the toilet storage tank comprises an ozone generator (¶ 0035) that communicates with the electronic controller upon the user actuating the flushing mechanism (¶ 0035); 
wherein the electronic controller communicates with the toilet lid and the toilet seat (32) and activates or deactivates the ozone generator based upon the communication with the toilet lid and the toilet seat (¶ 0030).
It would have been obvious to one of ordinary skill in the art to have modified the system of Kubit, to include an ozone generator as claimed, as taught by Whiting, in order to sanitize and deodorize (¶ 0009-0010).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754